DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. (U.S. Pub. No. 2012/0206302), in view of Cho et al. (U.S. Pub. No. 2011/0050533)

Regarding claim 1, Ramachandran in figures 1-1C discloses a radio communication device, comprising: a first antenna including a first conductor section (side surface 106 of the metal enclosure 102) and a short-circuit section (shield 148 is connected to side surface 106 as shown in figure 1C); and a second antenna including a second conductor section (Fig. 1A: radiating element 108) and a signal line (feed conductor 116), and a ground section (ground point 136), the second conductor section (108) being configured to overlap with the first conductor section (106. See figure 1C), the second antenna being configured such that the ground section (136) of the second antenna is capacitive-coupled or electrically connected to the first conductor 106 of the metal enclosure 102) so that the ground section (136) of the second antenna and the first conductor section (106) are integrated with each other (see Para. 82), and the second antenna to employ, the first conductor section 106 as the ground section of the second antenna (see para. 82 and figures 1A-1C), and the signal line (116) being configured to pass through a path that overlaps with the short-circuit section (shield 148) (see Para. 79 and 80).
Moreover, for the sake of argument and in the same field of endeavor, Cho in figures 1-3 teaches a radio communication device (mobile terminal 100),  comprising: a first antenna including a first conductor section (first ground pattern GNDP1) and; and a second antenna including a second conductor section (antenna 230), a signal line (cable 240), and a ground section (second ground pattern GNDP2), the second conductor section (230) being configured to overlap with the first conductor section (GNP1), the second antenna being configured such that the ground section (GNDP2) of the second antenna is capacitive-coupled or electrically connected to the first conductor section (GNDP1) so that the ground section (GNDP2) of second antenna and the first conductor section (GNDP1) are integrated with each other. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to capacitivelly-couple or electrically connect the first conductor section and the ground section as shown in Cho in the device according to Ramachandran to form the claimed invention, in order to expand the area of the ground of the antenna and provide a stable ground function by 

Regarding claim 2, Ramachandran in figures 1-1E teaches a radio communication device wherein: the second antenna 108 is a patch antenna (see patch in figure 1A), the second antenna includes a substrate (dielectric screen 156), the second antenna employs, as a ground section (Para. 84 and Fig. 1B: opening 158 that corresponds to the location and the size of the ground point 136), (i) a ground of the substrate 158 and (ii) the first conductor section 106, and the second conductor section 108 and the ground of the substrate 158 are configured to overlap each other in parallel (see Fig. 1B).

Regarding claim 3, Ramachandran in figure 1A teaches a radio communication device further comprising a radio circuit (Para. 72, 80 and 91) that is to be connected to the second conductor section 108, the radio circuit being arranged so as to come, on the substrate (150 and or 152), close to the second conductor section 108, the radio circuit being arranged so as to come, on the substrate (150), close to the second conductor section (108).

Regarding claim 4, Ramachandran (figure 1A-1C) teaches a radio communication device further comprising a radio circuit (Para. 72, 80 and 91) that is to be connected to the second conductor section 108, the radio circuit being provided on the ground section (RF electronics section (on the main PCB)), so as to be opposite to the second 

Regarding claims 5, 9, 13 and 14, Ramachandran in figure 1A and 1B teaches a device wherein the short-circuit section (148) of the first antenna 106 is composed of the signal line (center conductor 140) of the second antenna 108.

Regarding claims 6 and 10, Ramachandran in figure 1E teaches a device wherein: the first conductor section (metal support element 176) has a recess (see exterior surface 175); and the second antenna (antenna radiator element 180) is placed in the recess 175.

Regarding claims 7 and 11, Ramachandran (FIG. 1E) teaches a device wherein the first conductor section (metal support element 176) and the second conductor section (antenna radiator element 180) are arranged so as to be on the same level.

Regarding claim 15, Ramachandran in figures 1-1C discloses a radio communication device, comprising: a first antenna including a first conductor section (side surface 106 of the metal enclosure 102) and a short-circuit section (shield 148 is connected to side surface 106 as shown in figure 1C); and a second antenna including a second conductor section (Fig. 1A: radiating element 108), a signal line (feed conductor 116), and a ground section (ground point 136), the second 106 of the metal enclosure 102) so that the ground section (136) of the second antenna and the first conductor section (106) are integrated with each other (see Para. 82), and the second antenna to employs the first conductor section 106 as the ground section of the second antenna (see para. 82 and figures 1A-1C), and the signal line (116) being configured to pass through a path that overlaps with the short-circuit section (shield 148) (see Para. 79 and 80).
Ramachandran does not discloses, a power supply section.
However, in the same field of endeavor, Cho in figures 1-3 teaches a radio communication device (mobile terminal 100),  comprising: a first antenna including a first conductor section (first ground pattern GNDP1), a power supply section (see Para. 28); and a second antenna including a second conductor section (antenna 230), a signal line (cable 240), and a ground section (second ground pattern GNDP2), the second conductor section (230) being configured to overlap with the first conductor section (GNP1), the second antenna being configured such that the ground section (GNDP2) of the second antenna is capacitive-coupled or electrically connected to the first conductor section (GNDP1) so that the ground section (GNDP2) of second antenna and the first conductor section (GNDP1) are integrated with each other. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to 

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran and Cho, as applied to claims 1 and 2 above, and further in view of Ishizuka et al. (US 2019/0157746).

Regarding claims 8 and 12, Ramachandran and Cho do not disclose a device further comprising a heat radiating section, the heat radiating section being provided between (i) the first conductor section and (ii) either a substrate or a casing of the radio communication device.
However, in the same field of endeavor, Ishizuka in figure 11A teaches a heat radiating section (heat spreader 106), the heat radiating section 106 being provided between (i) the first conductor section (coil conductor 42) and (ii) either a substrate or a casing (housing 11) of the radio communication device 206.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Ramachandran, Cho and Ishizuka to form the claimed invention in order for the heat dissipation effect of the heat spreader to be able to be improved to allow the antennas to function properly. (Ishizuka Para. 17-18)
Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845